           Case 2:19-cv-02232-APG-DJA Document 12 Filed 05/18/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JOSEPH COOPER,                                          Case No.: 2:19-cv-02232-APG-DJA

 4           Plaintiff                                      Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                      [ECF No. 11]
 6 CAESARS ENTERTAINMENT
   EMPLOYMENT CENTER,
 7
        Defendant
 8

 9         On April 27, 2020, Magistrate Judge Albregts recommended that I dismiss this action

10 without prejudice because plaintiff Joseph Cooper did not file an amended complaint by the

11 April 17, 2019 deadline. ECF No. 11. Cooper did not file an objection. Thus, I am not obligated

12 to conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring

13 district courts to “make a de novo determination of those portions of the report or specified

14 proposed findings to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114,

15 1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s findings

16 and recommendations de novo if objection is made, but not otherwise” (emphasis in original)).

17         I THEREFORE ORDER that Magistrate Judge Albregts’ report and recommendation

18 (ECF No. 11) is accepted and this case is DISMISSED without prejudice. The clerk of court

19 is instructed to close this case.

20         DATED this 18th day of May, 2020.

21

22
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
23
